Citation Nr: 0928361	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability with numbness in both legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1978 
to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Due to the Veteran's subsequent change of residence, 
his claims file was transferred to the RO in Nashville, 
Tennessee.

This appeal was previously before the Board in April 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

FINDINGS OF FACT

1.  No nexus between the Veteran's active duty and his 
currently-shown low back disability has been demonstrated.

2.  The Veteran does not have a current chronic left knee 
disability associated with his active military duty.  

3.  No nexus between the Veteran's active duty and his 
currently-shown bilateral leg disability has been 
demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


3.  Service connection for a bilateral leg disability is not 
warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
February 2005 letter.  The Veteran was provided an 
opportunity at that time to submit additional evidence.  
Following this letter, the September 2005 statement of the 
case and July 2009 supplemental statement of the case were 
issued, each of which provided the Veteran an additional 60 
days to submit more evidence.  The Board notes that the 
February 2005 letter only included information concerning the 
evidence necessary to establish entitlement to service 
connection on a direct basis.  However, because the Veteran 
is not service-connected for a back disorder, secondary 
service connection cannot be granted for his currently-shown 
left knee and bilateral leg disabilities.  In any event, the 
Veteran's notice of disagreement reflects his familiarity 
with the theory of entitlement behind a secondary service 
connection claim.  As such, the Board finds that the absence 
of notice regarding secondary service connection in this case 
is harmless error.

Additionally, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
accorded a pertinent VA examination.  In addition, all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in his November 2005 
Substantive Appeal, the Veteran reported that during service, 
he was referred to an off-base chiropractor for back 
problems.  The Veteran's ex-wife has asserted the same, and 
indicated that such treatment had occurred while he was 
stationed at Elgin Air Force Base.  (See October 2005 
statement).  In accordance with the Board's April 2008 
Remand, the RO asked the Veteran to identify the chiropractor 
from whom he had received in-service treatment.  In a June 
2008 response, the Veteran stated that he had "not at 
anytime received treatment from a chiropractor at Elgin, Air 
Force Base."  

It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  A remand to accord the Veteran another opportunity 
to provide the names, dates, and locations of pertinent 
treatment is not necessary. 

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

IV.  Analysis

A.  Low Back Disability

The Veteran contends that his currently-shown low back 
disability developed during active military duty.

The service treatment records reflect multiple complaints of 
back pain.  Specifically, a February 1988 physical therapy 
report reflects a 2 to 3 month history of low back pain, with 
no history of injury.  The assessment at that time was 
mechanical dysfunction of the L-5 spine.  Medical reports 
dated in April 1988 reflect continued complaints of low back 
pain and various diagnoses, including low back pain with 
muscle stress and disc dysfunction.  At his February 1989 
separation examination, the Veteran reported "recurrent back 
pain."  However, a notation on the report of that 
examination indicates "[r]ecurrent back pain in 1988, 
etiology suspected to be waterbed, no problem since 
correcting bed, last occurrence Oct. 88."  Physical 
examination at that time revealed a normal spine.

Post-service medical records show complaints of low back pain 
following a softball accident in August 2004.  X-rays at that 
time revealed spondylolysis with degenerative changes and 
spondylolisthesis, for which the Veteran underwent a 
laminectomy and spinal fusion.  Although these records show 
the Veteran reported previous occasional back pain during his 
mid 30's, they also show that he denied any significant 
history of back pain prior to the 2004 incident.  In 
addition, these records do not reflect any previous back 
surgery.

In April 2009, in accordance with the Board's Remand, the 
Veteran underwent a VA examination in order to determine the 
nature, extent, and etiology of his currently-shown back 
disorder.  The claims file was reviewed in conjunction with 
the examination.  The examiner noted the in-service 
complaints of back pain, as well as the notation upon 
discharge that the problem had resolved.  The Veteran denied 
any further low back problems on a consistent basis until the 
episode in 2001, at which time he stated he underwent the 
spinal fusion, and was told he had a congenital defect.  (The 
Board notes that although the examination report shows the 
Veteran reported this episode occurred in 2001, the medical 
evidence, as previously discussed, shows it was actually in 
2004).  

Upon physical examination and X-ray review, the diagnosis was 
lumbar spine spondylolisthesis at L4-5 and post spinal fusion 
with L-5 lumbar radiculapothy.  With regard to the etiology 
of this condition, the examiner noted that the Veteran's 
spondylolisthesis was presumably a congenital type, and 
therefore a pre-existing deformity.  In support of this 
conclusion, the examiner noted that while there were 
complaints of back pain in service, they had resolved by the 
time of discharge, and did not reoccur for at least 10 years, 
at which point the Veteran had back pain typical of 
aggravated spondylolisthesis.  Based on these facts, the 
examiner opined that the Veteran's military service did not 
permanently aggravate or cause his current low back 
condition.  
That the Veteran has a current low back disability is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of active service 
from 1978 to 1989.  

Initially, the Board notes that with respect to the VA 
examiner's suggestion that the Veteran's low back condition 
pre-existed military service, VA law provides that a Veteran 
is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service.  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b).  In 
the instant case, there is no other medical evidence to 
indicate, and the Veteran does not assert, that he had a back 
condition prior to entering service.  Thus, the Board finds 
that the presumption of soundness is not rebutted in the 
instant case.  

For the sake of completeness, however, the Board notes that 
even if the Veteran's back disability did pre-exist service, 
the VA examiner specifically opined that it was not 
permanently worsened by active duty.  The record supports 
this conclusion, as it reflects no back complaints upon 
service discharge or for years thereafter.

Although the service treatment records reflect low back 
complaints and findings of disc dysfunction, these records do 
not reflect a chronic low back condition.  Indeed the 
February 1989 separation examination reflects a normal spine, 
and specifically notes that the Veteran had not had any back 
problems since October 1988.  The record reveals no 
subsequent back complaints until 2004, following a sports-
related accident.  This lengthy period without post-service 
treatment (e.g., 15 years after separation from service) 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, none of the post-service 
medical records indicate a link between the Veteran's active 
military duty and his back condition, with the April 2009 VA 
examiner specifically rejecting any link between the two.

In view of the absence of a chronic back disorder during 
service, or for years after service, and a specific medical 
opinion rejecting a link between the Veteran's currently-
shown back disorder and service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disability.

B.  Left Knee Disability

The Veteran contends that he developed a left knee disability 
as the result of active military duty.

The service treatment records reflect a March 1980 complaint 
of a bruised left knee from playing "b ball."  Subsequent 
records indicate no further complaints or treatment 
pertaining to the left knee, with the February 1989 
separation examination reflecting normal lower extremities.  

Private treatment records dated in January 2005, reflects 
complaints of bilateral knee pain and a diagnosis of 
degenerative knee arthritis.  

At the April 2009 VA examination, the Veteran stated that he 
had no left knee problems at that time.  He reported no pain, 
stiffness, swelling, or other symptoms.  His left knee was 
found to be normal upon physical examination and X-ray.  
Given these findings, no etiological opinion was provided.

The Board notes that although no left knee abnormality was 
found at the recent VA examination, the record does reflect a 
private diagnosis of degenerative knee arthritis during the 
course of this appeal.  Therefore, although there is no 
current left knee disability noted, service connection for a 
left knee disability is still permissible.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

Despite a diagnosis of degenerative knee arthritis, however, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for this condition.  
Although the service treatment records reflect an isolated 
complaint of left knee pain, these records do not reflect a 
chronic left knee condition; rather the report of the 
Veteran's medical examination at discharge shows he had 
normal lower extremities at that time.  There is also no 
evidence reflecting left knee arthritis within one year of 
service (to trigger the application of the legal presumption 
of service connection for chronic disease).  In fact, the 
earliest document showing the presence of a knee condition is 
in 2005; and, even then, the disability was in no way 
attributed to service.

Given the lack of medical evidence of a left knee condition 
for years after service, and a VA examiner's recent finding 
of a normal left knee, the greater weight of the evidence is 
against the claim. 

C.  Bilateral Leg Disability

The Veteran essentially contends that his currently-shown 
bilateral leg disability is the result of his low back 
disability.

The service treatment records are negative for complaints or 
findings of a bilateral leg disability, including any 
numbness.  The February 1989 separation examination found 
normal neurologic functioning and, as mentioned, normal lower 
extremities.
Post-service medical records reflect bilateral numbness and 
weakness in the legs following the August 2004 sports-related 
accident (See August 20, 2004 private hospital report showing 
no significant history of leg weakness prior to 5 to 6 days 
ago, and November 18, 2004 VA treatment report), and a 
diagnosis of acute bilateral L5-radiculopathy with 
significant numbness and weakness.  

At the April 2009 VA examination, the Veteran reported 
weakness in his legs following his spinal fusion.  Upon 
physical examination and X-ray review, the diagnosis was 
lumbar spine spondylolisthesis at L4-5 and post spinal fusion 
with L-5 lumbar radiculapothy.  The Board notes that although 
the examiner did not provide a specific opinion regarding the 
etiology of the bilateral leg condition, the diagnosis in and 
of itself shows it to be associated with the Veteran's back 
condition, which the examiner concluded was not related to 
service.  

Based on the foregoing evidence, the Board finds that service 
connection for a bilateral leg condition is not warranted.  
The service treatment records do not reflect, and the Veteran 
does not contend, that his bilateral leg disability developed 
in service.  Additionally, post-service medical records do 
not indicate a link between the Veteran's military service 
and his currently-shown bilateral leg disability; rather they 
reflect the condition is associated with his low back 
condition.  In this regard, the Board notes that because 
service connection has not been granted for a low back 
disorder, service connection for a bilateral leg disability 
as secondary to the currently-shown low back disorder must 
also be denied.  See 38 C.F.R. § 3.310(a).


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a bilateral leg disability with 
numbness in both legs is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


